CONCURRING OPINION BY
JUDGE McGINLEY
I concur with the result reached by the majority that “[w]e agree with the Board that Employer did not violate the Act or an order issued thereunder.” I write separately, however, to express concern about the procedure unilaterally promulgated by the WCJ. Additionally, I wish to point out how problems result when Counsel neglects to preserve an issue and subsequently attempts to pursue it.1 Had Counsel, by supersedeas, challenged the procedure, this Court may have reversed and granted attorney fees.
In footnote number 7, the majority states that “[w]e reiterate that Counsel did not file a supersedeas from the Modification Order nor did he act upon his concern regarding the payment of counsel fees until he filed the penalty petition three years after the Modification Order and nearly nine months after the Board Order.” (Emphasis added). For clarification purposes, I note that footnote number 7 accurately recounts the procedural history and not the majority’s statement on page 3, specifically that “Counsel appealed that part of the ruling discontinuing direct payment of attorney fees.”
Originally, the WCJ granted Employer’s modification petition and authorized the direct payment of benefits to Claimant who then became responsible to pay his attorney fee. On appeal, Claimant asserted that “[t]he Court erred in granting a Modification from total to partial disability without evidence or finding a change of condition ... denying reimbursement of *1068costs and collection of attorney’s fees.” (Emphasis added). Cross Appeal from Judge’s Findings of Fact and Conclusions of Law, October 28, 1997; Reproduced Record at 75a.
The Board relied strictly upon the fee agreement and modified “the WCJ’s Decision to provide for the payment of twenty percent (20%) of Claimant’s ongoing compensation.” Board Opinion, January 27, 2000, at 5. In Claimant’s appeal to the Board, Counsel either failed to pursue the impropriety of Finding of Fact No. 272 or the Board did not address the problem of bypassing Employer and directing payment of attorney fees by Claimant to Counsel.
When asked whether he appealed Finding of Fact No. 27 and whether benefits were properly payable directly to Claimant, Counsel responded, “I don’t know. It’s hard to say that I overlooked the absence of fees to myself. So you’d think I would have [appealed Finding of Fact No. 27].” Deposition of John Pollins, III, Esquire, February 12, 2001, (Pollins Deposition) at 12-13. Further, Counsel had no recollection whether he did or did not file a supersedeas petition. Pollins Deposition at 14. In sum, the record certainly lacks any support for any conclusion other than that Counsel abandoned the challenge to the payment procedure put in place by the WCJ. It is also apparent that Counsel is not free from blame for the condition of this record and the defects in procedure.
Nevertheless, I believe the procedure that the WCJ followed must be rejected. Under the Act, the fee agreement must be approved by the WCJ or the Board. As to ongoing benefits, it is standard practice for the insurer or employer to deduct counsel fees from the claimant’s benefits and pay counsel directly.3
The procedure described in Findings of Fact Nos. 27 and 28, i.e. the direct payment to Claimant without a deduction for counsel fees, contravenes and disrupts the practical, reasonable, and traditional method of payment. I refuse to approve such a procedure because turning over the reins to a claimant to timely and consistently pay attorney fees from the benefits received creates nothing but problems. Being realistic, benefits are often less than substantial and the practical result caused by such a procedure promulgated by the WCJ would be refusal by counsel to pursue claims that involve a legal or a factual contest. In the present controversy, the Modification Order substantially hindered the remedial purpose of the Act. Few procedures would be more disastrous.
Moreover, regulations are instructive for purposes of statutory interpretation. In Birdsboro v. Department of Environmental Protection, 795 A.2d 444 (Pa.Cmwlth. 2002), this Court stated that “ ‘DE[P]’s interpretation of its regulations and regulatory scheme is entitled to deference and should not be disregarded unless shown to be clearly erroneous.’ ” Id. at 448 quoting Hatchard v. Department of Environmental Resources, 149 Pa.Cmwlth. 145, 612 A.2d 621, 624 (Pa.Cmwlth.1992).
Here, the majority addresses Section 442 of the Act, 77 P.S. § 998 with respect to the approval of fee agreements. I believe the following regulation provides a more specific guideline. Pursuant to 34 Pa.Code § 121.24:
*1069[T]he referee [now known as WCJ] or the board member hearing the case shall obtain from the claimant’s attorney a copy of the fee agreement or claim and a copy of any other statement or claim for disbursements to be made on account of the presentation of the case, and, after determining the proper amount to be allowed in relation to the services rendered, shall specify in the decision the amount approved for disbursement.
It is noteworthy that the WCJ utterly failed to comply with this directive.

. The chain of events began with the WCJ’s Modification Order that directed payment to Claimant without a deduction for attorney fees. This error was complicated by Counsel’s failure to pursue a supersedeas or to file a precise and articulate appeal.


. The briefs filed with the Board are not part of the record, so this Court cannot verify whether a challenge to Finding of Fact No. 27 was pursued in the brief.


. When benefits are not ongoing, an agreement between counsel and the claimant is more appropriately in play.